Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on May 5, 2020.  
Claims 1-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18:
Further, claim 1 recites “submitting a query for retrieving the digital content corresponding to a scanned image from the physical depiction of the input image.”  It is unclear what is meant by “a scanned image from the physical depiction.”  Is this scanned image part of the physical depiction, i.e., one element of the physical depiction?  Or is this scanned image separately scanned in a separate step?  For purposes of examination, the Examiner is assigning little patentable weight to “scanned image” and is interpreting this portion of claim 1 as reciting “submitting a query for retrieving the digital content corresponding to the physical depiction of the input image.”
Claims 2-18 inherit the deficiencies of claim 1.  
Claim 4:
Claim 5:  Claim 5 recites “wherein, between the receiving the query and the retrieving the digital content.”  This limitation is unclear, as there is no “receiving the query” step.  For purposes of examination, the Examiner is interpreting claim 5 as reciting “wherein, between the submitting the query and the retrieving the digital content.”  
Further, claim 5 recites “filtering the scanned image.”  This limitation is unclear.  It is unclear how an image is “filtered.”  For purposes of examination, the Examiner is interpreting this portion of claim 5 as reciting “analyzing the scanned image.”  
Claim 6:  Claim 6 recites “wherein the central processing system process both a query from the AR provider and the query from the end user device.”  It is unclear what is meant by “process” and what steps are intended to be encompassed by “process” in each instance.  For purposes of examination, the Examiner is interpreting “process” as “receives.”
Claim 8:  Claim 8 recites “wherein the displaying further comprises interacting with, exploring, rotating, and zooming the digital content by tapping, scrolling, and swiping the display.”  This limitation is unclear.  First, it is unclear what is being claimed here.  Is this claiming specific interactions by a user of the end user device with the display?  Or is merely claiming that the display is interactive, i.e., that it is capable of being interacted with in this way?  It is further unclear what interaction is paired with which action, i.e., is the zooming associated with swiping the display?  It is further unclear what is meant by “exploring” and what actions are intended to be encompassed by “exploring.”  For purposes of examination, and in light of this uncertainty, the Examiner is interpreting claim 8 
Claim 10:  Claim 10 recites “wherein the input image is a live feed.”  This limitation is unclear.  It is unclear how an image may be a live feed, as an image and a live video are distinct.  For purposes of examination, the Examiner is interpreting “the input mage” in this claim as referring to the scanned image from the end user device.
Claim 13:  Claim 13 recites “wherein the digital content is adjusted with a rotation, a movement, and a scale with respect to a live view of the imaging sensor.”  This limitation is unclear.  First, it is unclear if the adjusting requires all 3 of a rotation, a movement, and a scale or if it requires one or more of the 3.  Further, it is unclear what is meant by a “scale” and how a scale may be adjusted.  Further, it is unclear what is meant by a “a live view of the imaging sensor.”  Is this intended to be a live feed from the imaging sensor or literally a live view of the imaging sensor.  For purposes of examination, and in light of this uncertainty, the Examiner is interpreting this portion of claim 13 as reciting “wherein the digital content is adjusted by at least one of a rotation, a movement, and a change in scale with respect to a live feed from the imaging sensor.”  
Claim 18:  Claim 18 recites “a making film.”  It is unclear what is meant by this term.  For purposes of examination, the Examiner is interpreting this as a “film.”
Further, claim 18 recites “each of the nearby movie theater.”  There is insufficient antecedent basis for this limitation.
Claims 19-20:  Claim 19 recites “a fist computer.”  This is unclear.  For purposes of examination, the Examiner is interpreting this as “a first computer.”
Further, claim 19 recites “the first computer.”  There is insufficient antecedent basis for this limitation.
Further, claim 19 recites “the data at the first computer.”  There is insufficient antecedent basis for this limitation.  
Further, claim 19 recites “submitting a query for retrieving the data corresponding to a scanned image from the physical depiction from the second computer.”  It is unclear what is meant by “a scanned image from the physical depiction.”  Is this scanned image part of the physical depiction, i.e., one element of the physical depiction?  Or is this scanned image separately scanned in a separate step?  For purposes of examination, the Examiner is assigning little patentable weight to “scanned image” and is interpreting this portion of claim 19 as reciting “submitting a query for retrieving the data corresponding to the physical depiction.”
Further, claim 19 recites “filtering the scanned image.”  This limitation is unclear.  It is unclear how an image is “filtered.”  For purposes of examination, the Examiner is interpreting this portion of claim 19 as reciting “analyzing the scanned image.”  
Claim 20:  Claim 20 recites “wherein the image is a live feed.”  This limitation is unclear.  It is unclear how an image may be a live feed, as an image and a live video are distinct.  Referring to claim 19, the live feed would then be stored in the system, which is unclear if the image is a live feed.  For purposes of examination, 
Further, claim 20 recites “wherein the data is adjusted with a rotation, a movement, and a scale with respect to a live view of the live feed.”  This limitation is unclear.  First, it is unclear if the adjusting requires all 3 of a rotation, a movement, and a scale or if it requires one or more of the 3.  Further, it is unclear what is meant by a “scale” and how a scale may be adjusted.  For purposes of examination, and in light of this uncertainty, the Examiner is interpreting this portion of claim 20 as reciting “wherein the digital content is adjusted by at least one of a rotation, a movement, and a change in scale with respect to a live view of the live feed.”  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-9, 11, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0079281 A1 to Williams et al. (hereinafter “Williams”).
Claim 1:  Williams discloses systems and methods “for augmenting content on an electronic device.”  (See Williams, at least Abstract).  Williams further discloses:
uploading a digital content and an input image corresponding to the digital content from an AR provider device to a central processing system via a network (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR content analysis module of the AR service; FIG. 3 and associated text; para. [0043], AR service includes one or more computing devices equipped with processors, memory; para. [0018], AR service is connected to a content source; para. [0025], content source comprises a third party source such as an online retailer or may be a computing device specifically for AR content for the AR service); 
storing the digital content and the input image at a storage memory of the central processing system (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR content analysis module of the AR service; content data store of the AR service stores records associating image/target image and associated content); 
scanning a physical depiction of the input image at an image sensor of an end user device (See Williams, at para. [0015], Joe’s phone captures an image of a poster taped to the side of the building stating “Luke for President”; para. [0021], device may  be a laptop, smartphone, glasses, etc.; para. [0039], search module of the device causes one or more images to be captured through a camera of the device); 
submitting a query for retrieving the digital content corresponding to a scanned image from the physical depiction of the input image from the end user device to the central processing system via the network (See Williams, at least FIG. 2 and associated text, user computing device; para. [0039], feature detection module of user device analyzes the image to identify features in the image that are associated with a textured target; search module sends the feature information representing the features to the AR service); 
retrieving the digital content at the central processing system (See Williams, at least para. [0046], analysis module of the AR service determines whether content is associated with the textured target by referencing records stored in an AR content association data store; each of the records may provide a link between a textured target and content); 
fetching the digital content from the central processing system to the end user device via the network (See Williams, at least para. [0046], , and 
displaying the digital content overlaid on the scanned image at a display of the end user device (See Williams, at least para. [0046], when user views the Luke for President poster through the user device, the AR service identifies the association between the poster and Luke’s campaign schedule and provides the campaign schedule to the user device; para. [0015], Joe’s phone captures an image of a poster taped to the side of the building stating “Luke for President”; poll information is overlaid over the poster board image in the user’s display; FIG. 5E and associated text).
Claim 5:  Williams further discloses wherein, between the receiving the query and the retrieving the digital content, the method further comprises:
filtering the scanned image of the query at the central processing system (See Williams, at least para. [0039], feature detection module of user device analyzes the image to identify features in the image that are associated with a textured target; search module sends the feature , and
searching the digital content with the filtered scanned image at the central processing system (See Williams, at least para. [0046], analysis module of the AR service determines whether content is associated with the textured target by referencing records stored in an AR content association data store; each of the records may provide a link between a textured target and content; when user views the Luke for President poster through the user device, the AR service identifies the association between the poster and Luke’s campaign schedule and provides the campaign schedule to the user device).
Claim 6:  Williams further discloses wherein the central processing system process both a query from the AR provider and the query from the end user device (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR content analysis module of the AR service; FIG. 3 and associated text; para. [0043], AR service includes one or more computing devices equipped with processors, memory; para. [0018], AR service is connected to a content source; para. [0025], .
Claim 7:  Williams further discloses wherein the central processing system, the image sensor, and the display are connected to each other through an AR application loaded on the end user device (See Williams, at least para. [0037], user computing device includes network interface, display, and cameras and memory; para. [0038], memory includes software modules; para. [0039], environment search module incudes the feature detection module and sends information to the AR Service).
Claim 8:  Williams further discloses wherein the displaying further comprises interacting with, exploring, rotating, and zooming the digital content by tapping, scrolling, and swiping the display (See Williams, at least para. [0015], poll is overlaid over the poster image that is being captured; Joe can select Luke in the poll and the poll information is updated).
Claim 9:  Williams further discloses wherein the input image is a real world image comprising at least one of arts, paintings, pictures, galleries, sculptures, photography, a business card, an invitation card, posters, books, magazines, comics, advertisements, and newspaper (See Williams, at least para. [0030], input image may be a poster; para. [0031], input image may be a book).
Claim 11:  Williams further discloses wherein the digital content comprises at least one of visual content, audio content, haptic content, a real-world environment, and an augmented reality environment (See Williams, at least para. [0046], digital content is a campaign schedule; para. [0015], digital content is a poll).
Claim 13:  Williams further discloses wherein the digital content is adjusted with a rotation, a movement, and a scale with respect to a live view of the imaging sensor (See Williams, at least para. [0015], poll is overlaid over the poster image that is being captured; Joe can select Luke in the poll and the poll information is updated).
Claim 14:  Williams further discloses wherein the input image is at least one of a business card and an item used for business (See Williams, at least para. [0030], input image may be a poster), and wherein the digital content comprises at least one of business introduction videos, product demo videos, product images, an address with navigation details, a direct contact, an email, and a company website (See Williams, at least para. [0025], digital content may be video; the Examiner notes that whether the video is a business introduction video or a product demo video or any other type of video does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the recited functionality, then the prior art meets the language of the claims.  Williams is capable of providing videos as digital content and thus meets the language of the claims.).
Claim 16:  Williams discloses all the limitations of claim 1 discussed above.
Williams further discloses wherein the input image is an artwork (See Williams, at least para. [0030], input image may be a poster), and wherein the digital content comprises at least one of an introduction video about an artist of the artwork, an artwork making video, a description of the artwork, other artworks of the artist, animated contents, and an audio of a story of the artwork (See Williams, at least para. [0025], digital content may be video; the Examiner notes that whether the video is a business introduction video or an artwork making video or any other type of video does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the recited functionality, then the prior art meets the language of the claims.  Williams is capable of providing videos as digital content and thus meets the language of the claims.).
Claim 17:  Williams discloses all the limitations of claim 1 discussed above. 
Williams further discloses wherein the input image is an education content (See Williams, at least para. [0030], input image may be a campaign poster); wherein the digital content comprises at least one of a two dimensional image, animated contents, a three dimensional image and a video (See Williams, at least para. [0025], digital content may be video).
Claim 18:  Williams further discloses wherein the input image is a poster of a movie (See Williams, at least FIG. 4b and associated text; para. [0051], image of a movie poster for a movie about baseball called “Baseball Stars”), and wherein the digital content comprises at least one of a trailer of the movie, a making film, nearby movie theater, and show times of the movie in each of the nearby movie theater (See Williams at least FIG. 4c and associated text; para. [0052], digital content includes a selectable button to allow a user to purchase a ticket for the movie, i.e., at a particular theater and time; the Examiner notes that whether the content of the poster is a show time of the movie or any other content does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the recited functionality, then the prior art meets the language of the claims.  Williams is capable of providing a ticket purchasing content thus meets the language of the claims).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0310751 A1 to Tolia (hereinafter “Tolia”).
Williams discloses:
connecting to a system at a fist computer via a network (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR content analysis module of the AR service; FIG. 3 and associated text; para. [0043], AR service includes one or more computing devices equipped with processors, memory; para. [0018], AR service is connected to a content source; para. [0025], content source comprises a third party source such as an online retailer or may be a computing device specifically for AR content for the AR service);
selecting data and an image corresponding to the data at the first computer (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR ;
uploading the data and the image from the first computer to the system via the network (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR content analysis module of the AR service; FIG. 3 and associated text; para. [0043], AR service includes one or more computing devices equipped with processors, memory; para. [0018], AR service is connected to a content source; para. [0025], content source comprises a third party source such as an online retailer or may be a computing device specifically for AR content for the AR service);
storing the edited data and the image at a memory of the system (See Williams, at least para. [0046], Luke uploads an image of his “Luke for President” poster and his campaign schedule to the AR content analysis module of the AR service; content data store of the AR service stores records associating image/target image and associated content);
scanning a physical depiction of the image at a second computer (See Williams, at para. [0015], Joe’s phone captures an image of a poster ;
submitting a query for retrieving the data corresponding to a scanned image from the physical depiction from the second computer to the system via the network (See Williams, at least FIG. 2 and associated text, user computing device; para. [0039], feature detection module of user device analyzes the image to identify features in the image that are associated with a textured target; search module sends the feature information representing the features to the AR service);
filtering the scanned image at the system (See Williams, at least para. [0039], feature detection module of user device analyzes the image to identify features in the image that are associated with a textured target; search module sends the feature information representing the features to the AR service for analysis; para. [0045], feature analysis module of the AR service analyzes feature information to identify a textured target by comparing feature information received from the device to a plurality of pieces of feature information stored in a feature information data store; feature information that most closely matched the received feature information is identified and the associated textured target is identified);
searching the data with the filtered scanned image at the system (See Williams, at least para. [0046], analysis module of the AR service determines whether content is associated with the textured target by referencing records stored in an AR content association data store; each of the records may provide a link between a textured target and content; when user views the Luke for President poster through the user device, the AR service identifies the association between the poster and Luke’s campaign schedule and provides the campaign schedule to the user device);
retrieving the data at the system (See Williams, at least para. [0046], analysis module of the AR service determines whether content is associated with the textured target by referencing records stored in an AR content association data store; each of the records may provide a link between a textured target and content; when user views the Luke for President poster through the user device, the AR service identifies the association between the poster and Luke’s campaign schedule and provides the campaign schedule to the user device);
fetching the data from the system to the second computer via the network (See Williams, at least para. [0046], analysis module of the AR service determines whether content is associated with the textured target by referencing records stored in an AR content association data store; each of the records may provide a link between a textured target and content; when user views the Luke for President poster through , and
displaying the data overlaid on the scanned image at a display of the second computer (See Williams, at least para. [0046], when user views the Luke for President poster through the user device, the AR service identifies the association between the poster and Luke’s campaign schedule and provides the campaign schedule to the user device; para. [0015], Joe’s phone captures an image of a poster taped to the side of the building stating “Luke for President”; poll information is overlaid over the poster bard image in the user’s display; FIG. 5E and associated text).
Williams does not expressly disclose editing the data at an editor of the system.
However, Tolia discloses a “computer implemented method for creating and managing augmented education content.”  (See Tolia, at least para. [0032]).  Tolia further discloses generating “a trigger element for each of the developed educational content objects” such as by taking a “snapshot of the title screen from the presentation…to use as a trigger image to be placed on some of the supplemental materials.”  (See Tolia, at least para. [0037]).  Tolia further discloses that the “augmented reality application receives the trigger element and each associated developed educational content object from the content development application.”  (See Tolia, at least para. [0038]).  Tolia further discloses editing the data at an editor of the system (See Tolia, at least para. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and method of Williams the ability of editing the data at an editor of the system as disclosed by Tolia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to enhance “the overall learning experience of students.”  (See Tolia, at least para. [0002]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Tolia.
Claim 2:  Williams discloses all the limitations of claim 1 discussed above.
Williams does not expressly disclose wherein, between the uploading and the storing, the method further comprises: editing the digital content at an editor of the central processing system.
However, Tolia discloses wherein, between the uploading and the storing, the method further comprises: editing the digital content at an editor of the central processing system (See Tolia, at least para. [0039], after the lessons are .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and method of Williams the ability wherein, between the uploading and the storing, the method further comprises: editing the digital content at an editor of the central processing system as disclosed by Tolia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to enhance “the overall learning experience of students.”  (See Tolia, at least para. [0002]).
Claim 3:  The combination of Williams and Tolia discloses all the limitations of claim 2 discussed above.
Williams does not expressly disclose wherein the editing comprises at least one of adding more contents, modifying, coloring, resizing, and filtering the digital content.
However, Tolia discloses wherein the editing comprises at least one of adding more contents, modifying, coloring, resizing, and filtering the digital content (See Tolia, at least para. [0039], animators edit the lessons to be visually appealing animations, i.e., adding contents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and method of Williams the ability wherein the editing comprises at least one of adding more contents, modifying, coloring, resizing, and filtering the digital content as disclosed by Tolia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to enhance “the overall learning experience of students.”  (See Tolia, at least para. [0002]).
Claim 4:  The combination of Williams and Tolia discloses all the limitations of claim 2 discussed above.
Williams does not expressly disclose wherein the editing is performed while overlaying the digital content on the input image.
However, Tolia discloses wherein the editing is performed while overlaying the digital content on the input image (See Tolia, at least para. [0114], animators tie trigger image to uploaded animated lessons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and method of Williams the ability wherein the editing is performed while overlaying the digital content on the input image as disclosed by Tolia since the claimed invention is merely a combination of old elements, and in the combination each .

Claims 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of US 10,127,606 B2  to Tapley et al. (hereinafter “Tapley”).
Claim 10:  Williams discloses all the limitations of claim 1 discussed above.
Williams further discloses capturing a real-time image of a building with a poster. (See Williams, at least paras. [0015]-[0016]).  However, Williams does not expressly disclose wherein the input image is a live feed.
However, Tapley discloses a system and method for “using augmented reality to visualize an item.  (See Tapley, at least col. 1, lines 15-20).  Tapley further discloses layering an image of an item “over a stream of video frames received from the client device to form a superimposed image. The superimposed image is caused to be displayed on the client device.”  (See Tapley, at least Abstract).  Tapley further discloses wherein the input image is a live feed (See Tapley, at least col. 10, lines 37-45, client application has access to a live camera feed from the camera of the client device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and wherein the input image is a live feed as disclosed by Tapley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so so that “the user is able to visualize in real-time how an item relates to the subject of the live camera feed.”  (See Tapley, at least col. 10, lines 59-65).
Claim 12:  The combination of Williams and Tapley discloses all the limitations of claim 10 discussed above.
Williams further discloses wherein the digital content comprises at least one of a virtual or digital content, a three dimensional object, two dimensional object, animation, a video with audio, text, annotation, music, sound clips, audio recordings, a map, a navigation map, and a virtual art gallery (See Williams, at least para. [0046], digital content is a campaign schedule; para. [0015], digital content is a poll; para. [0025], digital audio and video; para. [0028], price of an item text)).
Claim 15:  Williams discloses all the limitations of claim 1 discussed above.
Williams further discloses displaying content with a real-time image of an environment.  (See Williams, at least para. [0024]).  However, Williams does not expressly disclose wherein the end user experiences products by overlaying the products images on a live feed of the end user.
However, Tapley discloses wherein the end user experiences products by overlaying the products images on a live feed of the end user (See Tapley, at least col. 7, line 65 to col. 8, line 10, augmented reality view in which item is superimposed over a live camera feed of a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and method of Williams the ability wherein the end user experiences products by overlaying the products images on a live feed of the end user as disclosed by Tapley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so so that “the user is able to visualize in real-time how an item relates to the subject of the live camera feed.”  (See Tapley, at least col. 10, lines 59-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Tolia as applied to claim 19 above, and further in view of Tapley.
The combination of Williams and Tolia discloses all the limitations of claim 19 discussed above.
Williams further discloses wherein the data is adjusted with a rotation, a movement, and a scale with respect to a live view…(See Williams, at least para. .
Williams further discloses capturing a real-time image of a building with a poster. (See Williams, at least paras. [0015]-[0016]).  However, Williams does not expressly disclose wherein the image is a live feed.
However, Tapley discloses wherein the image is a live feed (See Tapley, at least col. 10, lines 37-45, client application has access to a live camera feed from the camera of the client device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the augmented reality system and method of Williams and the augmented educational content system and method of Tolia the ability wherein the input image is a live feed as disclosed by Tapley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so so that “the user is able to visualize in real-time how an item relates to the subject of the live camera feed.”  (See Tapley, at least col. 10, lines 59-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0311545 A1 to Kintner is directed to an augmented reality-based advertising system to overlay animated objects onto a product.  

US 2019/0311341 A1 to Rice is directed to placing a virtual object in a digital environment for acquisition by a user. 

US 2015/0205894 A1 to Faris et al. is directed to presenting a popup store in augmented reality in response to scanning a machine-readable marker.

The article entitled “The first ever animated tattoo is almost live on the body,” by Mayank Choudhary, Athena Information Solutions Pvt Ltd., July 8, 2011, is directed to an augmented reality tattoo that, when scanned, launches a YouTube video of the animated tattoo.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625